Citation Nr: 0218473	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 
1956.  He died in August 2000, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision by the RO in 
Pittsburgh, Pennsylvania which, in pertinent part, denied 
service connection for the cause of the veteran's death 
(one basis for dependency and indemnity compensation 
(DIC)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During his lifetime, the veteran had no established 
service-connected disabilities.

3.  The immediate cause of the veteran's death was 
metastatic parathyroid carcinoma, which began many years 
after service and was not caused by any incident of 
service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  
The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

Pertinent evidence has been obtained, and the appellant 
has been notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained 
in the Board's April 1999 decision, in the initial rating 
decision dated in March 2001, in the April 2001 letter to 
the appellant, and in the March 2002 statement of the case 
have provided the appellant with sufficient information 
regarding the applicable regulations.  The appellant has 
submitted written arguments.  The rating decision and 
statement of the provided notice to the appellant of what 
was revealed by the evidence of record.  Additionally, 
these documents notified her why this evidence was 
insufficient to award the benefit sought.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, 
the Board finds that any failure on the part of VA to 
further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from May 1952 to May 
1956.  He died in August 2000.  During his lifetime, he 
had no established service-connected disabilities.

Many of the veteran's service medical records are 
unavailable, apparently having been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  The 
only available service medical record is a report of a 
medical examination performed for separation purposes in 
April 1956.  This report notes that the veteran's neck, 
throat, heart, and vascular system were clinically normal.  
His blood pressure was 144/84.  The report is negative for 
a diagnosis of adenoma or cancer.

A certificate of medical examination performed by the 
United States Civil Service Commission in December 1956 
shows that no abnormality of the thyroid gland was found 
on examination.  His blood pressure was 142/90.  The 
examiner indicated that an examination of the heart and 
blood vessels was negative, and that organic heart disease 
was not present.

Post-service medical records are negative for a diagnosis 
of hypertension until the 1970s.  Medical records from the 
veteran's period of reserve service show that in a report 
of medical history dated in March 1972, the veteran denied 
a history of high blood pressure, and reported that he was 
currently taking no medications.  On medical examinations 
performed in March 1972 and November 1973, his neck and 
throat were clinically normal, and both times, his blood 
pressure was 138/88.  In a report of medical history dated 
in November 1973, the veteran denied a history of high 
blood pressure, and said he was not taking any medication.  
In October 1974, an examiner indicated a provisional 
diagnosis of essential hypertension.  

By a letter dated in August 1976, a private physician, R. 
H. Beck, MD, opined that the veteran's blood pressure 
reading of 144/84 on service separation examination in 
1956 was abnormal for his age of 21 and was probably the 
onset of hypertension. 

At a November 1976 VA examination, the veteran reported 
that he had been taking medication for hypertension since 
1962.  His neck and throat were normal on examination.  
The diagnosis was hypertensive heart disease.  In a 
handwritten note dated in November 1977, W. B. Watkin 
stated that he recalled treating the veteran for 
hypertension in 1959.  At VA examinations in December 1977 
and January 1979, the veteran's neck and throat were 
normal. 

Post-service medical records are negative for a 
parathyroid adenoma until 1985.  Private medical records 
dated from 1985 to 1986 reflect that the veteran was 
treated by Drs. Savory and Monsaert and diagnosed with a 
parathyroid adenoma and hyperparathyroidism.  A discharge 
summary from Geisinger Medical Center reflects that the 
veteran was diagnosed with a parathyroid adenoma and 
underwent a parathyroidectomy in January 1986.  He was 
also diagnosed with hypertension and diabetes mellitus.  

A July 1989 VA consultation note shows that the veteran 
had a nodule in the right side of his neck.  The 
diagnostic assessment was a recurrent parathyroid adenoma, 
rule out adenocarcinoma, and rule out pheochromocytoma.

A July 1990 outpatient note from Dr. Monsaert, of 
Geisinger Medical Center, shows that the veteran was 
diagnosed with possible recurrent hyperparathyroidism.  In 
a letter dated in October 1990, Dr. Monsaert recommended a 
surgical exploration of the veteran's neck.  By a letter 
dated in August 1992, a private physician, D. S. Miller, 
MD, indicated that the veteran had a history of a 
parathyroid adenoma with clinical recurrence, and that he 
had refused to undergo a repeat operation.

Post-service medical records are negative for parathyroid 
carcinoma until 1993.   Private medical records from J.C. 
Blair Memorial Hospital reflect that the veteran was 
hospitalized from March 1993 to April 1993, and treated 
for recurrent parathyroid adenoma as well as poorly 
controlled diabetes mellitus, hypertension, and other 
conditions.  Such records reflect that the veteran 
reported that during service he was stationed at 
Alamagordo, New Mexico, and in Korea, and that he was 
exposed to jet fuels and DDT in Korea.

A September 1993 outpatient treatment record by Dr. 
Monsaert reflects that the veteran was diagnosed with 
recurrent hyperparathyroidism and rule out parathyroid 
carcinoma, as well as diabetes mellitus and hypertension.  
Private medical records from Geisinger Medical Center 
dated in November 1993 reflect that the veteran was 
hospitalized for recurrent parathyroid carcinoma.  He 
underwent a resection of a peritracheal mass.  A pathology 
report dated in November 1993 reflects a diagnosis of 
parathyroid carcinoma.  Subsequent medical records reflect 
treatment for parathyroid carcinoma.

In March 1994, the veteran submitted a claim for service 
connection for thyroid cancer, which he contended was due 
to in-service exposure to DDT.  He noted that he was 
stationed in Korea for eleven months from 1953 to 1954.  
He contended that his current thyroid cancer could also 
have been caused by radiation exposure in service when he 
was stationed at Alamagordo, New Mexico from 1952-1953.  
He said he performed missile recovery at a nuclear test 
site during this period.  He reiterated his assertions in 
a July 1994 statement.  He contended that he was exposed 
to ionizing radiation from July 1952 to July 1953, and 
that he recovered missiles from a nuclear test site for 
one year.  He submitted a photocopy of an in-service 
personnel actions memorandum dated in late August 1952, 
reflecting that he was stationed at Holloman Air Force 
Base (AFB) at that time and that he had been assigned to 
an occupational specialty of motor transport helper. 

At an October 1994 RO hearing, the veteran reiterated many 
of his assertions.  He said he did not know if he was 
exposed to any missiles or anything that might have been 
radioactive.  He asserted that he recovered missiles in an 
area in which an atomic bomb had previously been exploded.  
He said that during service he was not assigned a symmetry 
badge, he never wore special equipment or suits, and he 
was never told that he was in a radioactive area.  He said 
that during his service in Korea, he performed aircraft 
refueling, and was exposed to different kinds of fuel as 
well as DDT.  He said he was involved in taking DDT from 
large drums and placing it in a tanker, and then into 
planes.  He said there were many instances in which he was 
soaked with DDT, and that DDT was also used on the 
mosquito bar over his bunk.  He said he smoked cigarettes 
until 1972, when he stopped.  He stated that his doctors 
told him that parathyroid cancer was a very rare type of 
cancer.  He said he did not remember the name of anyone 
with whom he served in New Mexico, and that he had been 
unable to contact two people with whom he served in Korea.  
At the hearing, the veteran submitted a photocopy of an 
in-service personnel actions memorandum dated in early 
August 1952, reflecting that he had been assigned to the 
missile test group at Holloman AFB, as a vehicle operator 
with the test range unit.

The veteran reiterated his assertions in subsequent 
statements.  In October 1995, he submitted a report from 
the Environmental Protection Agency which indicates that 
DDT is carcinogenic in test animals.  In August 1997, he 
asserted that during service he worked throughout the 
White Sands missile range.

In January 1998, the RO wrote to the Defense Nuclear 
Agency and asked it to verify whether the veteran had 
participated in a radiation-risk activity during service.  
By a letter dated in April 1998, a representative from the 
Defense Special Weapons Agency stated that with the 
exception of Project TRINITY, conducted at Alamagordo, New 
Mexico, from July to August 1945, all continental 
atmospheric nuclear testing was conducted at the Nevada 
Test Site.  He noted that Operation TUMBLER-SNAPPER was 
conducted at the Nevada Test Site from April 1, 1952 to 
June 20, 1952, and that Air Force records showed that the 
veteran was first assigned to Holloman AFB in mid-August 
1952, after the end of the TUMBLER-SNAPPER operational 
period.  Prior to that time, he was stationed in New York.  
He noted that it was possible that the veteran 
participated in a simulated nuclear test exercise at White 
Sands, but there would have been no potential for exposure 
to radiation during such a simulation.  The representative 
stated that available historical records did not document 
the veteran's participation in U.S. atmospheric nuclear 
testing, and that after a careful search of available 
dosimetry information, there was no record of radiation 
exposure for the veteran.

By a statement dated in April 1998, the veteran asserted 
that he worked near the TRINITY test site seven years 
after the detonation, and therefore he could have been 
exposed to radiation from the dust and sand.

The Board denied the veteran's claim for service 
connection for parathyroid adenoma in an April 1999 
decision.  His motion for reconsideration was denied in 
July 1999.

The veteran's death certificate reveals that he died at 
home in August 2000.  The immediate cause of death was 
listed as metastatic parathyroid cancer, of "years" 
duration.  No other causes of death were listed.  Other 
significant conditions listed as contributing to death 
were coronary artery disease and hypertension.  An autopsy 
was not performed.

In November 2000, the appellant, a nurse, submitted a 
claim for DIC benefits.  She asserted that the cause of 
the veteran's death was due to service.  She enclosed 
letters from Drs. Miller and Monsaert.

By a letter dated in November 2000, Dr. Miller stated that 
he was the veteran's primary care physician for several 
years.  He indicated that the veteran developed a 
parathyroid carcinoma in the mid-1980s, and his cancer 
recurred and eventually led to his death in 2000.  He 
stated that parathyroid cancer is a very rare cancer.  He 
noted that the veteran was a member of the Air Force in 
the early 1950s, and reportedly spent some time at 
Holloman AFB, was assigned to missile recovery, and worked 
near Alamagordo, "...which raises the question of radiation 
exposure."  He stated that the veteran also spent time in 
Korea and worked with jet fuels and other potential 
toxins.  He noted that the veteran was a former smoker, 
and had no obvious exposure to toxins or ionizing 
radiation in his home or work environment.  He stated, "I 
do believe [the veteran's] exposures during his Air Force 
service are a cause of concern regarding a possible 
etiology of this parathyroid cancer."

By a letter dated in November 2000, Dr. Monsaert stated 
that he had treated the veteran, who died from metastatic 
parathyroid carcinoma.  He said, "It is very conceivable 
that [the veteran's] carcinoma arose as a result of his 
previous radiation exposure when he was on active military 
duty."

By a statement dated in April 2001, the appellant asserted 
that the veteran's parathyroid cancer was caused by in-
service exposure to radiation and DDT.  She reiterated her 
assertions in March 2002, and contended that the veteran 
incurred hypertension during service.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, 
it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Service incurrence will be 
presumed for certain chronic diseases, including 
cardiovascular-renal disease (which includes hypertension) 
and malignant tumors, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).
 
There is a presumption of service connection for certain 
conditions (including certain types of cancer) of a 
"radiation-exposed veteran" who was involved in a 
specified "radiation risk activity" during service.  38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.309(d) (2002).  The veteran did not have any of the 
conditions listed in 38 C.F.R. § 3.309(d).  Other legal 
authority provides procedures for adjudicating service 
connection claims based on exposure to ionizing radiation 
and later development of certain conditions (including 
parathyroid adenoma and certain types of cancer).  38 
C.F.R. § 3.311 (2002).  Although the evidence shows that 
the veteran had parathyroid adenoma, these provisions 
(38 C.F.R. §§ 3.309(d) and 3.311) are of no benefit to the 
appellant, as there is no credible evidence that the 
veteran had any type of radiation exposure during service.  
Moreover, other than the veteran's statements, there is no 
credible evidence that the veteran was exposed to DDT in 
service.

The file shows that during the veteran's lifetime, he had 
no established service-connected disabilities.  The 
available service medical records do not show thyroid 
adenoma, thyroid cancer, hypertension, or other 
cardiovascular disease, and such is not shown for several 
years after service.  The first diagnosis of hypertension 
is dated in the mid-1970s, approximately 20 years after 
separation from his period of active duty service.  The 
first medical evidence of parathyroid adenoma is dated in 
the mid-1980s, approximately 30 years after service.  The 
veteran died in 2000, 44 years after service.  According 
to the death certificate, the immediate cause of death was 
metastatic parathyroid cancer (said to be of years 
duration).  No underlying causes of death were listed.  
Other significant conditions were coronary artery disease 
and hypertension.

The evidence shows that Dr. Miller stated that the 
veteran's "exposures" during service were a "cause of 
concern regarding a possible etiology of this parathyroid 
cancer."  Dr. Monsaert opined that it was very conceivable 
that the veteran's carcinoma arose as a result of his 
previous radiation exposure during service.  The Board 
finds that the statements by Drs. Miller and Monsaert are 
equivocal and do not provide a positive link between the 
veteran's fatal parathyroid cancer and any radiation 
exposure in-service.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  
Moreover, they appear to be based solely on the veteran's 
reported history, and thus do not constitute competent 
medical evidence linking the veteran's fatal parathyroid 
cancer with service, particularly in light of the fact 
that there is no credible evidence that the veteran had 
any exposure to radiation or DDT during service.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1996).

Moreover, as noted above, the available service medical 
record is negative for hypertension, and there is no 
medical evidence of hypertension or a malignant tumor 
within the first post-service year. 

The available evidence shows the veteran died of 
metastatic parathyroid cancer which began many years after 
service.  There is no competent medical evidence to show 
that metastatic parathyroid cancer was caused by any 
incident of service (as required for direct service 
connection) or that it was manifest to a compensable 
degree within the first post-service year (as required for 
presumptive service connection).  The Board must conclude 
that the primary cause of death, metastatic parathyroid 
cancer, is non-service-connected.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of 
the veteran's death.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

